DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0383164) in view of Gandhi (US 2017/0265175).

With regard to claims 1 and 12, Kim teaches: A method for use in a network node for changing a general packet radio service (GPRS) tunneling protocol (GTP) tunneling endpoint identifier (TEID) when a user equipment (UE) resumes a connection to a core network, the method comprising: 
receiving a resume request from a UE (see steps 803-804 in figure 8A: paragraphs 81-84); 
determining that the UE was previously connected to the network node prior to the resume (see step 805: check validity of UE: paragraphs 84-87); 
and 
transmitting an indication of the one or more GTP TEIDs to the core network (see steps 806-809 in figure 8A: DL  tunnels setup list/DL GTP tunnel endpoints in table 2: paragraphs 91-100. 

The following information may be included per bearer. [0095] RB ID (e.g. SRB ID or DRB ID) accepted by DU [0096] RB ID (e.g. SRB ID or DRB ID) rejected by DU [0097] TNL address for DU of base station [0098] Downlink TEID for DU of base station
) .  

    PNG
    media_image1.png
    640
    783
    media_image1.png
    Greyscale

Kim teaches sending session resource modify indication to inform the core network the bearer information changes to session (Paragraphs 100-102). Although the bearer information states which DRB/SRB are accepted and DRBSRB are rejected (see table 1 and table 2),  Kim does not explicitly teaches the step of obtaining one or more GTP TEIDs that are different than GTP TEIDs that were used when the UE was previously connected to the network node. 
Similar to Kim, Gandhi teaches sending the bearer modification messages to core network (see figure 2: modification indication).  In Gandhi’s modification messages, 

    PNG
    media_image2.png
    483
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use a use new TEIDs   different from old TEIDs (previously connected to the network node) as taught by Gandhi in Kim for indicating the accepted TEIDs during bearer modifications in order to improve core network efficiency (Gandhi: paragraph 49).  

Examiner note: figure 8A of Kim is similar to figure C-1.2 in provisional application (62/538773) filed on 7/30/2017.

With regard to claims 4 and 15, Kim teaches: wherein transmitting the indication of the one or more GTP TEIDs to the core network comprises initiating a UE context resume procedure with the core network, the UE context resume procedure comprising 
With regard to claims 5 and 16, Kim teaches: wherein the UE context resume procedure comprises a long term evolutions (LTE) S1 UE Context Resume procedure or a new radio (NR) NG UE Context Resume procedure (paragraph 67).  

With regard to claims 6 and 17, Kim teaches: wherein transmitting the indication of the one or more GTP TEIDs to the core network comprises initiating a radio access bearer modification procedure with the core network, the radio access bearer modification procedure comprising transmitting a radio access bearer modification message that includes the one or more GTP TEIDs  (paragraphs 90-102 and 137: the examiner views PDU session resource mobility indication as bearer modification message.
[0101] When some bearers requested in operation S806 are rejected by the DU, the CU may trigger a PDU session resource modify indication procedure to the NGC in order to request modification of an established PDU session in operation S809. ) .  
With regard to claims 7 and 12, Kim teaches: the radio access bearer modification procedure comprises a long term evolutions (LTE) S1 radio access bearer modification procedure or a new radio (NR) radio access bearer modification procedure (paragraph 67:  [0067] A 5G RAN may be classified into anon-centralized deployment' scenario, a `co-sited deployment with E-UTRA` scenario, and a `centralized deployment` scenario according to a shape of deploying a function of a BS in a 
.  
With regard to claim 8, Kim teaches: wherein the radio access bearer modification message further includes an indication that a radio bearer associated with one of the one or more GTP TEIDs is to be resumed (paragraphs 94-102: see table 2).  
With regard to claim 9, Kim teaches: wherein the resume request includes an identifier, and determining that the UE was previously connected to the network node prior to the resume is based on the identifier in the resume request (resume ID: paragraphs 82-85).    

With regard to claim 10, Kim teaches: wherein obtaining the one or more GTP TEIDs comprises receiving the one or more GTP TEIDs from another network node (paragraphs 94-102: the examiner views DU as another network node).    

With regard to claim 11, Kim teaches  further comprising receiving an indication from the core network that the core network supports changing GTP TEIDs upon connection resume (see steps 809-810: paragraphs 90-104: PDU session resource mobility indication has two arrows. Thus, CU can send indication and received indication response in step 809. ).  


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Gandhi as applied to claims 1/12 above, and further in view of Sivavakeesar et al. (US 20200323010) .

With regard to claims 2 and 13: Although bearer modification(switching) is similar to switching path (Gandhi: paragraphs 47 and 73), the system of Kim and Gandhi does not explicitly teaches transmitting the indication of the one or more GTP TEIDs to the core network comprises initiating a path switch procedure with the core network, the path switch procedure comprising transmitting path switch request message that includes the one or more GTP TEIDs.  
] In step 216, in order to assist the reordering function in the Master eNB 110 and/or the Secondary eNB 112, for the bearers that are switched between the Master eNB 110 and the Secondary eNB 112, the S-GW 120 sends one or more "end marker" packets on the old path immediately after switching the path as defined in TS 36.300, section 10.1.2.2.

Similar to the system of Kim and Gandhi, Sivavakeesar discloses a process of performing  resume connection request  with resume ID (see figure 5: paragraphs 82-84).  In Sivavakeesar, the network uses the path switch message to updated core network with UE context and bearer information (paragraphs 51, 90-91).  

   [0090] The new base station 5-2 also proceeds to request the MME 9 to switch (in the MME 9 and the S-GW 10) the path 
   [0091] Effectively, by performing the path switch procedure, the new base station 5-2 and the S-GW 10 are able to establish an 51 UE associated signalling connection to the serving MME 9 and the MME 9 is able to resume the UE context and any related bearer contexts in the core network 7 and update the downlink path for the IoT device 3

Since bearer information in Kim and Gandhi comprises TEIDs, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use  path switch procedure comprising transmitting path switch request message that includes the one or more GTP TEIDs (bearer information) as taught by Sivavakeesar  in the system of Kim and Gandhi in order to reduce overhead (Sivavakeesar: paragraph 09).  

    PNG
    media_image3.png
    595
    757
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xu et al. (US 2021/0235533: see figure 8)
Li et al. (US 2020/0351740: see figure 2)





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/20/2021
/MARCUS SMITH/Primary Examiner, Art Unit 2419